DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
    
Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive. The examiner has reviewed the past documentation regarding the instant application.  The examiner is not persuaded by the view that Hendry does not teach “indicating” a number of the claim elements.  The examiner would like to clarification as to whether the applicant means “represent” rather indicate.  Hendry teaches that the ilp_flag indicates whether a current coded picture (i.e. reference picture) is available for inter-layer prediction.  That alone would provide one of ordinary skill in the art some type of indication of the number of reference pictures that could be used to prediction the current picture. Further, the flags can be provided in a slice segment header as suggested  in paragraphs ¶196 – 201.  The examiner believes that Desphane in view of Hendary accurately reflects the teaches of the broad nature of the claim language with regards to the instant application.  
The examiner would like to further understand the arguments of the applicant before determining whether finality of the patent prosecution of the application is appropriate.  The office action remains unchanged until further notice.
 
 
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding Claim 34, the claim limitations “means for storing ; means for indicating ;means for determining; means for coding”  have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “storing/indicating/determining/coding” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim34 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

“means for storing ¶ Fig 3A unit 82 ;
means for indicating ¶ Fig 2B select unit 40;
means for determining ¶Fig 2A  unit 42
means for coding ¶ Fig 1 device 10
 	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.






Claims 1, 3, 4,  6,8, ,11,12,13, 14 ,16, 17, 19,21,  ,24, 26, 27,  29,31,   34, 36,37 ,39,40   41 are   rejected under 35 U.S.C. 103 as being unpatentable over  Deshpande; Sachin G.(US 20140301453 A1) (hereinafter referred to as “Deshpande’1453”)   in view of HENDRY; Hendry et al.(US 20150334399 A1 )(hereinafter referred to as “HENDRY”)    
Claims 1 ,14 ,24,34 and 38(Currently Amended) **    Deshpande’1453 discloses  An apparatus configured to code (Claim #1 )( Deshpande’1453: Fig 8) A method of decoding video(Claim #14 ) (Deshpande’1453 Fig 1),  A method of encoding video (Claim #24 ) (Deshpande’1453 Fig 3),  An apparatus configured to code video information(Claim #34 ) ( Deshpande’1453,: Fig 7),   comprising:
a memory configured to store one or more inter-layer reference pictures to be used to predict one or more pictures in a current layer(Deshpande’1453:[0022]… In some configurations, the input picture 104 may be captured on the first electronic device 102a using an image sensor, retrieved from memory or received from another electronic device 102. In one configuration, the video encoder 182 may conform to the scalable high efficiency video (SHVC) standard or the Multi-View high efficiency video coding (MV-HEVC) standard).; and
a processor operationally coupled to the memory and configured to(Deshpande’1453: 0136] FIG. 9 illustrates various components that may be utilized in a transmitting electronic device 902. One or more of the electronic devices 102 described herein may be implemented in accordance with the transmitting electronic device 902 illustrated in FIG. 9. [0137] The transmitting electronic device 902 includes a processor 939 that controls operation of the transmitting electronic device 902. The processor 939 may also be referred to as a central processing unit (CPU). Memory 933, which may include both read-only memory (ROM), random access memory (RAM) or any type of device that may store information, provides instructions 935a (e.g., executable instructions) and data 937a to the processor 939. A portion of the memory 933 may also include non-volatile random access memory (NVRAM). The memory 933 may be in electronic communication with the processor 939):
Deshpande’1453 fails to disclose explicitly the following limitations:
signal or receive included in, in a slice segment header for a slice including a current picture. an indication indicative of a number of the one or more inter-layer reference pictures to be used to predict [[a]] the current picture in the current layer using inter-layer prediction 
signal or receive, in the slice segment header and for each of the number of the one or more inter-layer reference pictures, an indication of a reference layer including the inter-layer reference picture to be used to predict the current picture using inter-layer prediction; and
determine, based on the number of the one or more inter-layer reference pictures to be used and the indications of the reference layers, an inter-layer reference picture set to be used to predict the current picture using inter-layer prediction.
HENDRY  in the same field of endeavor teaches: 
signal or receive, in a slice segment header for a slice including a current picture. an indication indicative of a number of the one or more inter-layer reference pictures to be used to predict [[a]] the current picture in the current layer using inter-layer prediction (HENDRY:[0282] The decoder receives ilp_flag and ilp_ref_flag in the slice segment header, and may skip decoding of a target slice in a reference layer or a picture when ilp_flag and ilp_ref_flag indicate that the target slice is not directly/indirectly used in inter-layer prediction of a current block (block to be decoded in a current layer).)
signal or receive, in the slice segment header and for each of the number of the one or more inter-layer reference pictures, an indication of a reference layer including the inter-layer reference picture to be used to predict the current picture using inter-layer prediction( HENDRY: [0286] In this case, the decoder receives ilp_flag and ilp_ref_flag in the slice segment header, and may skip decoding of a picture including a target slice in a reference layer when ilp_flag and ilp_ref_flag indicate that the target slice is not directly/indirectly used in inter-layer prediction of the current block (block to be decoded in the current layer).); and
determine, based on the number of the one or more inter-layer reference pictures to be used and the indications of the reference layers, an inter-layer reference picture set to be used to predict the current picture using inter-layer prediction( HENDRY: [0267] …. RefPicListTemp0 represents a list of POCs of reference pictures for a current slice in temporal list 0. NumRpsCurrTempList1 represents the number of reference pictures for a current slice in temporal list 1. RefPicListTemp1 represents a list of POCs of reference pictures for a current slice in temporal list 1. NumPocStCurrBefore represents the number of short-term reference pictures for a current slice whose POCs are smaller than the POC of the current slice. NumPocStCurrAfter represents the number of short-term reference pictures for a current slice whose POCs are greater than the POC of the current slice. NumPocLtCurr represents the number of long-term reference pictures for a current slice. RefPicList0 represents list 0 L0 of reference pictures for a current slice. RefPicList1 represents list 1 L1 of reference pictures for a current slice. ref_pic_list_modification_flag.sub.--10 is information indicating whether RefPicList0 needs modifying. For instance, ref_pic_list_modification_flag.sub.--10 equal to 1 indicates that RefPicList0 needs modifying, and ref_pic_list_modification_flag.sub.--10 equal to 0 indicates that RefPicList0 does not need modifying. ref_pic_list_modification_flag.sub.--11 is information indicating whether RefPicList1 needs modifying. For instance, ref_pic_list_modification_flag.sub.--11 equal to 1 indicates that RefPicList1 needs modifying, and ref_pic_list_modification_flag.sub.--11 equal to 0 indicates that RefPicList1 does not need modifying. IlpRefList is a list of ilp_ref_flag of pictures. IlpRefList [x] is ilp_ref_flag of picture x, and index x may represent the POC of a picture. ) 

AIA  Motivation  Deshpande’1453 /  HENDRY 
 Regarding Claims 1 ,14 ,24,34 and 38
 	Deshpande’1453  teaches a memory configured to store inter-layer reference pictures associated with a current picture being coded and a processor operationally coupled to the memory and configured to indicate a number of inter-layer reference pictures to use to predict the current picture using inter-layer prediction  per )( Deshpande’1453,: Fig 8) A method of decoding video(Claim #14 ) ( Deshpande,: Fig 1),  A method of encoding video (Claim #24 ) ( Deshpande,: Fig 3), An apparatus configured to code video information(Claim #34 ) ( Deshpande,: Fig 7),  

Moreover,   HENDRY  teaches    signal or receive an indication indicative of a number of the one or more inter-layer reference pictures to be used to predict a current picture in the current layer using inter-layer prediction per paras  : [0282]   [0286] In this case, the decoder receives ilp_flag and ilp_ref_flag in the slice segment header, and may skip decoding of a picture including a target slice in a reference layer when ilp_flag and ilp_ref_flag indicate that the target slice is not directly/indirectly used in inter-layer prediction of the current block (block to be decoded in the current layer).); 
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Deshpande’1453 ’s invention by incorporating  HENDRY ’s teachings used   Video decoding , the latter method enables improving decoding efficiency, image resolution quality and decoding accuracy,  as taught by  HENDRY([0213])

 	Claims 3 ,16,26,36, 40(Original)** Deshpande’1453 /HENDRY disclose the apparatus decoder/encoder /method /decoding and encoding of Claims 1 ,14 ,24,34 and 38 respectively ,   wherein the processor is further configured to signal zero or one direct dependent layer associated with the current picture in a slice header associated with the current picture(Deshpande: [0016] The inter-layer reference picture set (RPS) may be used for reference picture list construction. The inter-layer picture may include layer identifier values corresponding to layers which are direct reference layers for a current layer. The inter-layer picture may include a picture order count equal to a picture order count of a current picture. If a value of the maximum number of sub-layers for inter-layer prediction is zero and the inter-layer picture is a non-RAP (random access point) picture then the inter-layer picture may not be added to the inter-layer reference picture set (RPS). If a value of the maximum number of sub-layers for inter-layer prediction is zero and the inter-layer picture is a random access point (RAP) picture then the inter-layer picture may be added to the inter-layer reference picture set (RPS) .)
 Claims 8, 21 and 31 (Original)**   Deshpande/HENDRY disclose   the apparatus decoder/encoder /method /decoding and encoding of Claims 1 ,14 ,24 respectively , wherein the processor is further configured to restrict the number to be either zero or one(  Deshpande:[0042]… [0042] The specifications in subclause 8.1 apply with following additions. When the current picture has nuh_layer_id greater than 0, the following applies. [0043] Depending on the value of separate_colour_plane_flag, the decoding process is structured as follows: [0044] If separate_colour_plane_flag is equal to 0, the following decoding process is invoked a single time with the current picture being the output. [0045] Otherwise (separate_colour_plane_flag is equal to 1), the following decoding process is invoked three times.).

Claims 9 , 22 and 32 (Cancelled) 
Claims 10, 23 and 33 (Cancelled) 
 
Claim 11  (Previously Presented)**    Deshpande/HENDRY disclose  the apparatus of Claim 1, wherein the processor is configured to encode the current picture using inter-layer prediction based on the inter-layer reference picture set(HENDRY: per   [0051] In inter-layer prediction, a current block is a block in a current picture in a current layer (layer 1 in FIG. 1), which may be a block to be encoded. A reference block is a block in a picture (reference picture) belonging to the same access unit (AU) as the picture (current picture) including the current block, which may be a block corresponding to the current block in a layer (reference layer, layer 0 in FIG. 1) which is referred to in prediction of the current block. )
Claim 12. (Previously Presented)**   Deshpande/HENDRY disclose the  apparatus of Claim 1, wherein the processor is configured to decode the current picture using inter-layer prediction based on the inter-layer reference picture set(HENDRY: this is interpreted as  interlayer prediction of a current block which is a block in a current picture in a current layer per   [0125] In inter-layer prediction, a current block is a block in a current picture in a current layer (layer 1 in FIG. 2), which may be a block to be decoded. A reference block is a block in a picture (reference picture) belonging to the same access unit (AU) as the picture (current picture) including the current block, which may be a block corresponding to the current block in a layer (reference layer, layer 0 in FIG. 2) which is referred to in prediction of the current block) 
Claim 13 (Previously Presented):   Deshpande/HENDRY disclose  the  apparatus  of  Claim  1, further comprising a device selected from the group consisting of**: a digital television, a digital direct broadcast system, a wireless broadcast system, a personal digital assistant (PDA), a laptop computer, a desktop computer, a tablet (Deshpande: [0139] The transmitting electronic device 902 may include one or more communication interfaces 941 for communicating with other electronic devices (e.g., receiving electronic device). The communication interfaces 941 may be based on wired communication technology, wireless communication technology, or both. Examples of a communication interface 941 include a serial port, a parallel port, a Universal Serial Bus (USB), an Ethernet adapter, an IEEE 1394 bus interface, a small computer system interface (SCSI) bus interface, an infrared (IR) communication port, a Bluetooth wireless communication adapter, a wireless transceiver in accordance with 3.sup.rd Generation Partnership Project (3GPP) specifications and so forth)
	** Examiner notes that the above claim belongs to the category known as Markush Group and therefore only the devices selected/taught could then represent a set-top-box, a computer, a mobile device, such as mobile telephone, laptop or tablet computer, etc.  

Claim 14 (Currently Amended)**   Applicant is directed to claims 1, 24,34 and 38    which are corresponding  apparatus, method, non-transitory computer readable system  of claims. Similar rejections therefore apply to these claims.

Claim 16. (Original)** Applicant is directed to claims 3,26,36 and 39  which are corresponding  apparatus, method, and non-transitory computer readable system of claims. Similar rejections therefore apply to these claims. 

Claim 17. (Previously Presented)** Applicant is directed to claims 4,27,37 and 41  which are corresponding  apparatus, method, and non-transitory computer readable system of claims. Similar rejections therefore apply to  these claims. 

Claim 21. (Original)** Applicant is directed to claims 8 and 31  which are corresponding  apparatus, method, and non-transitory computer readable system of claims. Similar rejections therefore apply to  these claims. 


Claim 22 (Previously Presented)**    The method of Claim 14, further comprising receiving the indication indicative of the number of inter-layer reference pictures to be used to predict the current picture in a slice header.
 
Claim 23. .(Currently Amended)** Applicant is directed to claims 10.(Currently Amended) and 33.(Currently Amended)  which are corresponding  apparatus, method, and non-transitory computer readable system of claims. Similar rejections therefore apply to  these claims.

Claim 24. (Currently Amended)** Applicant is directed to claims 1.(Currently Amended), 14.(Currently Amended), 34.(Currently Amended) and 38.(Currently Amended)   which are corresponding  apparatus, method, and non-transitory computer readable system of claims. Similar rejections therefore apply to  these claims. 

Claim 26. (Original) Applicant is directed to claims 3,16,36 and 39  which are corresponding  apparatus, method, and non-transitory computer readable system of claims. Similar rejections therefore apply to  these claims.


Claim 27(Previously Presented)** Applicant is directed to claims 4,17,37 and 41  which are corresponding  apparatus, method, non-transitory computer readable system  of claims. Similar rejections therefore apply to  these claims.
 
Claim 31. (Original)** Applicant is directed to claims 8 and 21  which are corresponding  apparatus, method, and non-transitory computer readable system of claims. Similar rejections therefore apply to  these claims. 

 Claim 34 .(Currently Amended)** Applicant is directed to claims 1.(Currently Amended),14.(Currently Amended),24.(Currently Amended),38.(Currently Amended) and 41.(Currently Amended)   which are corresponding  apparatus, method, and non-transitory computer readable system of claims. Similar rejections therefore apply to  these claims.

Claim 36. (Original)** Applicant is directed to claims 3,16,26  and 39    which are corresponding  apparatus, method, and non-transitory computer readable system of claims. Similar rejections therefore apply to  these claims. 

Claim 37 (Previously Presented)** Applicant is directed to claims 4,17,27, and 41   which are corresponding  apparatus, method, non-transitory computer readable system  of claims. Similar rejections therefore apply to  these claims.  

Claim 40. (Original)** Applicant is directed to claims 3,16,26,36   which are corresponding apparatus, method, and non-transitory computer readable system of claims. Similar rejections therefore apply to these claims. 


Claim 41(Previously Presented)** Applicant is directed to claims 4,17,27,and 37 which are corresponding  apparatus, method, non-transitory computer readable system  of claims. Similar rejections therefore apply to these claims. 


Claims   2,15, 25, 35 and 39     are   rejected under 35 U.S.C. 103 as being unpatentable over  Deshpande; Sachin G.(US 20140301453 A1) (hereinafter referred to as “Deshpande’1453”)   in view of HENDRY; Hendry et al.(US 20150334399 A1 

Claims 2,15,25,35 and 39(Currently Amended)**    Deshpande/ HENDRY disclose the apparatus of Claims 1 ,14 ,24,34 and 38 respectively , 
Deshpande/ Choi; Hae  fail to teach: wherein the processor is further
configured to determine a loss of one or more pictures referenced in the inter-layer reference picture set based on the number of inter-layer reference pictures, the indications of the reference layers, or both.
Lu in the same field of endeavor teaches: wherein the processor is further
configured to determine a loss of one or more pictures referenced in the inter-layer reference picture set based on the number of inter-layer reference pictures, the indications of the reference layers, or both(Lu: [0032] The coding computer system (210) may use different techniques and/or different types of inserted synchronization predicted video frames (270) to allow for synchronization. For scalable coded video such as H.264 SVC, performance may be improved by analyzing the location of the loss (such as by receiving a notice of data loss and a location (e.g., which frame and/or which layer) of the data loss) and inserting appropriate synchronization information based on the inter-layer dependency and predictive coding structure. In the following description, dynamic synchronization video frame insertion will be discussed with reference to some predictive coding structures from H.264 SVC as an example, although the tools and techniques can be applied to other standards as well. Some examples of such techniques and tools will now be discussed with reference to FIGS. 3-5.)
AIA  Motivation  Deshpande/ Choi; Hae /Lu
 Regarding Claims 2,15,25,35 and 39   
Deshpande/ Choi; Hae   teach  a memory configured to store inter-layer reference pictures associated with a current picture being coded and a processor operationally coupled to the memory and configured to indicate a number of inter-layer reference pictures to use to predict the current picture using inter-layer prediction  per )( Deshpande,: Fig 8) A method of decoding video(Claim #14 ) ( Deshpande,: Fig 1),  A method of encoding video (Claim #24 ) ( Deshpande,: Fig 3),,  An apparatus configured to code video information(Claim #34 ) ( Deshpande,: Fig 7),  
a memory configured to store one or more inter-layer reference pictures to be used to predict one or more pictures in a current layer per para 0022. HENDRY teaches   signal or receive an indication indicative of a number of the one or more inter-layer reference pictures to be used to predict a current picture in the current layer using inter-layer prediction per para  : [0282]   [0286] In this case, the decoder receives ilp_flag and ilp_ref_flag in the slice segment header, and may skip decoding of a picture including a target slice in a reference layer when ilp_flag and ilp_ref_flag indicate that the target slice is not directly/indirectly used in inter-layer prediction of the current block (block to be decoded in the current layer).); 
 Moreover Lu teaches- determine a loss of one or more pictures referenced in the inter-layer reference picture set based on the number of inter-layer reference pictures, the indications of the reference layers, or both per Lu para 0032.

 
Claim 15 (Currently Amended)** Applicant is directed to claims 2, 25, and 39   which are corresponding  apparatus, method, non-transitory computer readable system  of claims. Similar rejections therefore apply to  these claims. 

Claim 25 (Currently Amended)** Applicant is directed to claims 2, 15, and 39   which are corresponding  apparatus, method, non-transitory computer readable system  of claims. Similar rejections therefore apply to  these claims. 

Claim 35 (Previously Presented)** Applicant is directed to claims 2,15,25, and 39   which are corresponding  apparatus, method, non-transitory computer readable system  of claims. Similar rejections therefore apply to  these claims. 

Claim 39 (Currently Amended)** Applicant is directed to claims 6,19 and 29,35  which are corresponding  apparatus, method, non-transitory computer readable system  of claims. Similar rejections therefore apply to  these claims. 

Claims 4, 6,17, 19   27, 29, 37,41  are   rejected under 35 U.S.C. 103 as being unpatentable over  Deshpande; Sachin G.(US 20140301453 A1) (hereinafter referred to as “Deshpande’1453”)  in view of HENDRY; Hendry et al.(US 20150334399 A1 )(hereinafter referred to as “HENDRY”)  and further in view of Wang; Ye-Kui et al.(US 20070086521 A1)
 
Claims 4,17,27,37,41 (Previously Presented)**  Deshpande/ HENDRY disclose the apparatus decoder/encoder /method /decoding and encoding of Claims 1 ,14 ,24,34 and 38 respectively , 
Deshpande/ HENDRY fail to teach: wherein the processor is further configured to, prior to determining the inter-layer reference picture set, empty the inter-layer reference picture set
Wang in the same field of endeavor teaches: wherein the processor is further configured to, prior to determining the inter-layer reference picture set, empty the inter-layer reference picture set(Wang: [0047] For the operation of the decoded picture buffer, the decoded picture buffer contains frame buffers. Each of the frame buffers may contain a decoded frame, a decoded complementary field pair or a single (non-paired) decoded field that are marked as "used for reference" (reference pictures), are marked as "used for inter-layer reference" or are held for future output (reordered or delayed pictures). Prior to initialization, the DPB is empty (the DPB fullness is set to zero).   )

AIA  Motivation Deshpande/ HENDRY /Wang
 Regarding Claims 6, 19 and 29  
Deshpande/ HENDRY   teach  a memory configured to store inter-layer reference pictures associated with a current picture being coded and a processor operationally coupled to the memory and configured to indicate a number of inter-layer reference pictures to use to predict the current picture using inter-layer prediction  per )( Deshpande,: Fig 8) A method of decoding video(Claim #14 ) ( Deshpande,: Fig 1),  A method of encoding video (Claim #24 ) ( Deshpande,: Fig 3),,  An apparatus configured to code video information(Claim #34 ) ( Deshpande,: Fig 7),  
a memory configured to store one or more inter-layer reference pictures to be used to predict one or more pictures in a current layer per para 0022. HENDRY teaches   signal or receive an indication indicative of a number of the one or more inter-layer reference pictures to be used to predict a current picture in the current layer using inter-layer prediction per paras  : [0282]   [0286] In this case, the decoder receives ilp_flag and ilp_ref_flag in the slice segment header, and may skip decoding of a picture including a target slice in a reference layer when ilp_flag and ilp_ref_flag indicate that the target slice is not directly/indirectly used in inter-layer prediction of the current block (block to be decoded in the current layer).); 



Claims 6, 19 and 29 (Previously Presented)**  Deshpande/ HENDRY  disclose the apparatus decoder/encoder/method /decoding and encoding of Claims 1,14,24 respectively ,   Deshpande/ HENDRY  fail  to teach explicitly the following :
wherein the processor is further configured to require all slices of the current picture to use the same number of inter-layer reference pictures for inter-layer prediction as the determined number of inter-layer reference pictures to be used to predict the current picture.
Wang in the same field of endeavor teaches: wherein the processor is further configured to require all slices of the current picture to use the same number of inter-layer reference pictures for inter-layer prediction as the determined number of inter-layer reference pictures to be used to predict the current picture(Wang:  wherein “the same number” is interpreted as identical per  [0052] When no_output_of prior_pics_flag is equal to 1 or is inferred to be equal to 1, all frame buffers in the DPB containing decoded pictures having identical values of dependency_id and quality_level, respectively, as the current picture are emptied without output of the pictures they contain, and DPB fullness is decreased by the number of emptied frame buffers. Otherwise (i.e., where the decoded picture is not an IDR picture), the following applies. If the slice header of the current picture includes a memory_management_control_operation value equal to 5, all reference pictures in the DPB and having identical values of dependency_id and quality_level, respectively, as the current picture are marked as "unused for reference". Otherwise (i.e., the slice header of the current picture does not include a memory_management_control_operation value equal to 5), the decoded reference picture marking process specified in subclause 8.2.5 of the current draft SVC standard is invoked. The marking process of a picture as "unused for inter-layer reference" as specified in subclause 8.2.5.5 of the current draft SVC standard is invoked.)
AIA  Motivation Deshpande/ HENDRY /Wang
 Regarding Claims 6, 19 and 29  
Deshpande/ HENDRY teach  a memory configured to store inter-layer reference pictures associated with a current picture being coded and a processor operationally coupled to the memory and configured to indicate a number of inter-layer reference pictures to use to predict the current picture using inter-layer prediction  per )( Deshpande,: Fig 8) A method of decoding video(Claim #14 ) ( Deshpande,: Fig 1),  A 
a memory configured to store one or more inter-layer reference pictures to be used to predict one or more pictures in a current layer per para 0022. HENDRY teaches    signal or receive an indication indicative of a number of the one or more inter-layer reference pictures to be used to predict a current picture in the current layer using inter-layer prediction per paras  : [0282]   [0286] In this case, the decoder receives ilp_flag and ilp_ref_flag in the slice segment header, and may skip decoding of a picture including a target slice in a reference layer when ilp_flag and ilp_ref_flag indicate that the target slice is not directly/indirectly used in inter-layer prediction of the current block (block to be decoded in the current layer).); 
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deshpande/ HENDRY’s   combined inventions by incorporating Wang's teachings used for managing a decoded picture buffer, that is utilized for storing decoded picture, for scalable video coding (claimed) utilized for providing scalable video bitstreams in a common multimedia data streaming system. The method efficiently removes the decoded pictures from the decoded picture buffer when the decoded pictures are not required for inter-layer prediction reference and future output, thus reducing requirement on a buffer memory, as taught by Wang([0062])


Claim 19. (Previously Presented)** Applicant is directed to claims 6,29,and 39   which are corresponding  apparatus, method, and non-transitory computer readable system of claims. Similar rejections therefore apply to  these claims
 
Claims 5,18,28,38  are   rejected under 35 U.S.C. 103 as being unpatentable over  Deshpande; Sachin G.(US 20140301453 A1) (hereinafter referred to as “Deshpande’1453”)   in view of HENDRY; Hendry et al.(US 20150334399 A1 )(hereinafter referred to as “HENDRY”)  and further in view of DESHPANDE; Sachin G.(US 20140211849 A1) (hereinafter referred to as “DESHPANDE’1849”)   

Claims 5, 18,28,38(Previously Presented)**: Deshpande’1453/HENDRY disclose                   the apparatus( decoder/encoder) method (decoding and encoding)   of Claims 1 ,14 ,24,34 and 38 respectively , 
Deshpande’1453 /HENDRY  fail to teach explicitly  wherein the number of interlayer reference pictures to be used to predict the current picture using inter-layer prediction is between 0 and a number of direct reference layers associated with the current picture ) 
“DESHPANDE’1849” in the same field of endeavor teaches: wherein the number of interlayer reference pictures to be used to predict the current picture using inter-layer prediction is between 0 and a number of direct reference layers associated with the current picture (DESHPANDE’1849:  [0357] Because Inter-layer prediction is allowed for CRA NAL units with nuh_layer_id greater than zero, while inter prediction is disallowed. Since NumPocTotalCurr is calculated as described in Table (10) to include the number of pictures in inter-layer reference picture set, we propose following change in the restriction on the NumPocTotalCurr value of CRA pictures. The variable NumPocTotalCurr is derived as specified in Table (10). It is a requirement of bitstream conformance that the following applies to the value of NumPocTotalCurr: [0358] If the current picture is a BLA picture or a CRA picture with nuh_layer_id equal to 0, the value of NumPocTotalCurr shall be equal to 0. [0359] Otherwise, when the current picture contains a P or B slice, or is a CRA picture with nuh_layer_id greater than 0 the value of NumPocTotalCurr shall not be equal to 0.)
AIA  Motivation  Deshpande’1453 /  HENDRY / DESHPANDE’1849
 Regarding Claims 1 ,14 ,24,34 and 38
 	Deshpande’1453 /  HENDRY  teach  a memory configured to store inter-layer reference pictures associated with a current picture being coded and a processor operationally coupled to the memory and configured to indicate a number of inter-layer reference pictures to use to predict the current picture using inter-layer prediction  per )( Deshpande’1453,: Fig 8) A method of decoding video(Claim #14 ) ( Deshpande’1453,: Fig 1),  A method of encoding video (Claim #24 ) ( Deshpande’1453,: Fig 3),,  An apparatus configured to code video information(Claim #34 ) ( Deshpande’1453,: Fig 7),  
a memory configured to store one or more inter-layer reference pictures to be used to predict one or more pictures in a current layer per para 0022.
Moreover,   DESHPANDE’1849” in the same field of endeavor teaches: wherein the number of interlayer reference pictures to be used to predict the current picture   [0357]
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Deshpande’1453 /HENDRY’s combined  inventions by incorporating  DESHPANDE’1849 ’s teachings used   for signaling a RPS on an electronic device. Uses include but are not limited to a desktop computer, laptop computer, cellular phone, smart phone, media player and an integrated circuit. The method enables skipping a positive reference picture in the RPS for the current picture, so that overhead savings are achieved in RPS signaling, thus efficiently representing high-quality digital media for storage, transmittal and playback.    ,  as taught by DESHPANDE’1849 ([0005])

Claim 18. (Previously Presented)**  Applicant is directed to claims 5 and 28, which are corresponding  apparatus, method, and non-transitory computer readable system of claims. Similar rejections therefore apply to  these claims.

Claim 28.(Previously Presented)** Applicant is directed to claims 5 and 18   which are corresponding  apparatus, method, non-transitory computer readable system  of claims. Similar rejections therefore apply to  these claims.

Claim 38.(Currently Amended)** Applicant is directed to claims 5. (Previously Presented),18(Previously Presented) and 28(Previously Presented)  which are . 

Claims 7,20 and 30  are   rejected under 35 U.S.C. 103 as being unpatentable over  Deshpande; Sachin G.(US 20140301453 A1) (hereinafter referred to as “Deshpande’1453”)   in view of HENDRY; Hendry et al.(US 20150334399 A1 )(hereinafter referred to as “HENDRY”)   and further in view of Hong; Danny et al.(US 20080101470 A1)

Claims 7, 20 and 30 (Previously Presented)**  Deshpande’1453/ HENDRY disclose the apparatus decoder/encoder /method /decoding and encoding of Claims 1,14,24 respectively , Deshpande’1453/ HENDRY fail to teach :wherein the processor is further
configured to determine that the current picture is to be predicted without using inter-layer prediction based on a determination that the number of inter-layer reference pictures to be used to predict the current picture equals zero
Hong  in the same field of endeavor teaches : wherein the processor is further
configured to determine that the current picture is to be predicted without using inter-layer prediction based on a determination that the number of inter-layer reference pictures to be used to predict the current picture equals zero(Hong: [0052] Of particular importance is the slice header parameter base_id_plus1 (Section G.7.3.4), which identifies the reference layer for the current layer when using inter-layer prediction. It is noted that the parameter base_id_plus1 does not refer to the base layer of the entire bitstream, but only to the particular layer that is used as the basis or reference for predicting the current layer. The parameter jointly encodes the coordinates of the reference layer in terms of the spatial scalability layer, quality scalability layer, and fragment order (when FGS or progressive refinement slices are used). If the value of base_id_plus1 is zero, then no inter-layer prediction is used (e.g., in the lowest layer)..
AIA  Motivation  Deshpande/ Choi; Hae /Hong
 Regarding Claims 7,20 and 30
 	Deshpande’1453/ HENDRY teach  a memory configured to store inter-layer reference pictures associated with a current picture being coded and a processor operationally coupled to the memory and configured to indicate a number of inter-layer reference pictures to use to predict the current picture using inter-layer prediction  per )( Deshpande’1453,: Fig 8) A method of decoding video(Claim #14 ) ( Deshpande’1453,: Fig 1),  A method of encoding video (Claim #24 ) ( Deshpande’1453,: Fig 3),,  An apparatus configured to code video information(Claim #34 ) (Deshpande’1453,: Fig 7),  
a memory configured to store one or more inter-layer reference pictures to be used to predict one or more pictures in a current layer per para 0022. HENDRY teaches    signal or receive an indication indicative of a number of the one or more inter-layer reference pictures to be used to predict a current picture in the current layer using inter-layer prediction per paras  : [0282]   [0286] In this case, the decoder receives ilp_flag and ilp_ref_flag in the slice segment header, and may skip decoding of a picture 
 Moreover Hong teaches without using inter-layer prediction based on a determination that the number of inter-layer reference pictures to be used to predict the current picture equals zero  per para 0052.
  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deshpande’1453/ HENDRY’s   invention by incorporating Hong's teachings used for encoding a digital video signal for a video communication system (claimed) e.g. multi-point videoconferencing system.  The latter design configuration of the system improves error resilience and capabilities for random access to the coded bit streams, and rate control in a video communications system. The system allows derivation of an output signal at a resolution different than the coded resolutions, with excellent rate-distortion performance, as taught by Hong([0056]).

Claim 20. (Previously Presented)** Applicant is directed to claims 7,  and 30  which are corresponding  apparatus, method, and non-transitory computer readable system of claims. Similar rejections therefore apply to  these claims. 

Claim 29 (Previously Presented)** Applicant is directed to claims 6,19,  and 39 which are corresponding  apparatus, method, non-transitory computer readable system  of claims. Similar rejections therefore apply to  these claims. 
Claim 30 (Previously Presented)** Applicant is directed to claims 7 and 20  which are corresponding  apparatus, method, and non-transitory computer readable system of claims. Similar rejections therefore apply to  these claims.
  
 
















Analogous Claims
Examiner notes that the following claims are corresponding method and apparatus claims and are therefore analogous and therefore the same rejection would apply in each case:
For the sake of clarity in this Office Action Applicant is advised that the above claims have been grouped accordingly.  
**Claims
Method
Encode/Decode
Apparatus
Decoder/Encoder
24
1 
14
34
25
2
15
35      39#
26
3
16
36      40#
27
4
17
37      41#
28
5
18
38
29
6
19

30
7
20

31
8
21

#      Corresponding non-transitory system 


    













Other Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ugur; Kemal et al.			US 20140092964 A1
Cipolli; Stephen et al.		US 20120072499 A1
RUSANOVSKYY; Dmytro et al.	US 20140133567 A1
Hannuksela; Miska Matias et al.	US 20140218473 A1
Catrein; Daniel et al.		US 20120189116 A1


Conclusion

 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEHINDE O. ABIMBOLA whose telephone number is (571)270-3726.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 




/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487